Citation Nr: 0329385	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to August 21, 
2001, for the grant of a 10 percent disability evaluation for 
a shell fragment wound scar of the head.

2.  Entitlement to an effective date prior to August 21, 
2001, for the grant of a 20 percent disability evaluation for 
traumatic dysfunction to the ulnar and median nerves of the 
right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) by 
means of an April 2002 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied service 
connection for post-traumatic stress disorder (PTSD) and 
awarded increased disability evaluations for the veteran's 
service-connected scar of the head and neurological 
dysfunction of the right upper extremity.  The veteran 
perfected timely appeals to the denial of service connection 
for PTSD and the effective date assigned for the increased 
disability evaluations for his scar of the head and right 
upper extremity neurological dysfunction. 

By rating decision dated in November 2002, the RO awarded 
service connection for the veteran's PTSD.  This action 
constitutes a full grant of benefits sought on appeal with 
respect to this issue.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The earliest communication of record, subsequent to a 
final decision in August 1982 that denied a compensable 
rating for the veteran's service-connected shell fragment 
scar of the head, which can be construed as a claim for an 
increased rating for this scar, was received on May 6, 1991.

3.  A VA physician has opined that the veteran's shell 
fragment wound scar of the head is moderately disfiguring.  

4.  The earliest communication of record, subsequent to a 
final decision in March 1997 that denied a rating in excess 
of 10 percent for the veteran's service-connected traumatic 
dysfunction of the ulnar and median nerves of the right upper 
extremity, which can be construed as a claim for an increased 
rating for this disability, was received on August 21, 2001.  

5.  The January 2002 VA examination report is the earliest 
evidence of record that the veteran's traumatic dysfunction 
of the ulnar and median nerves of the right upper extremity 
is manifested by moderate incomplete paralysis of the ulnar 
or median nerves.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of May 
6, 1991, for the assignment of a 10 percent rating for a 
shell fragment wound scar of the head are met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

2.  The criteria for entitlement to an effective date earlier 
than August 21, 2001, for the assignment of a 20 percent 
rating for traumatic dysfunction to the ulnar and median 
nerves are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the application 
for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran has not referenced the existence of any pertinent 
evidence that is not presently associated with the claims 
folder.  Based on the foregoing, the Board finds that the RO 
has made reasonable attempts to obtain records referenced by 
the veteran, and that VA's duty to assist the veteran in 
obtaining these records is satisfied.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of information, and any medical or 
lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Sup. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By letter dated in October 2001, the veteran was 
informed of the VCAA.  This letter noted that information was 
still needed from the veteran and he was informed of where to 
send that additional information.  Likewise, he was informed 
of what records VA would obtain.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what VA has done and/or 
was unable to accomplish, and what evidence/information he 
can obtain/submit himself.  Accordingly, the Board finds that 
the requirements set forth in the VCAA with regard to notice 
and development of the veteran's claim have been satisfied. 


Evidentiary Background:  While serving on active duty, the 
veteran sustained shell fragment wounds to his neck, head, 
and right arm as a result of an explosion during a mortar 
attack outside Bien Hoa, Vietnam, in March 1968.  He 
underwent surgical debridement of his wounds.  Service 
medical records reflect that there was no artery or nerve 
involvement.  He remained hospitalized for several days 
before being discharged to duty.  The record reflects that he 
was awarded the Purple Heart for his injuries.  

The report of a January 1970 VA compensation and pension 
examination indicates that the veteran had a small, tender, 
one-half inch scar in the area of the right frontal bone and 
one other small well healed scar in the parietal occipital 
area.  X-ray evidence showed a small piece of metal in the 
soft tissue of the scalp.  Thereafter, in May 1970, the RO 
issued a rating action that established service connection 
for residuals of a shell fragment wound of the left neck, 
rated as 10 percent disabling, residuals of a shell fragment 
wound of the right arm, rated as 10 percent disabling, and 
residuals of a shell fragment wound of the head, rated as 
noncompensable.  

A statement dated in June 1982 from a private physician 
indicates that the veteran had a history of right upper 
extremity pain and paresthesias for several months.  
Neurological examination revealed slight decreased sensation 
in the median nerve distribution; however, nerve conductions 
of the median nerve revealed normal proximal and distal 
latencies and normal sensory latencies.  There was no nerve 
conduction velocity disease and nerve conduction studies were 
normal.  It was opined that the veteran had an injury 
involving the upper median nerve many years ago possibly 
leaving some scar tissue.  

By means of an August 1982 rating action, the RO denied 
increased ratings for the veteran's service-connected shell 
fragment wounds.  The veteran was informed of this decision 
in August 1982.  He did not perfect a timely appeal of this 
decision.  

The first correspondence received from the veteran following 
the August 1982 rating decision is a VA Form 21-4138, 
Statement in Support of Claim, received on May 6, 1991.  On 
this statement, he requested increased disability ratings for 
his service-connected shell fragment wounds. 

The report of a July 1991 VA examination reflects that the 
veteran was left-handed.  The veteran had a thin 2 cm scar of 
the right occipital area.  There was no skull defect and the 
scar was noted to be nontender.  The veteran complained of 
right upper extremity numbness.  He was noted to have a 
sensory defect from about his mid right forearm to his 
fingertips and a moderate decrease in strength in right hand 
grip.  No atrophic changes were noted.  Nerve conduction 
studies dated in August 1991 were noted to be normal.  

By rating action dated in September 1991, the RO denied a 
compensable disability rating for the veteran's shell 
fragment wound scar of the head.  The RO also denied an 
increased disability rating for the veteran's shell fragment 
wound of the right arm with damage to Muscle Group V.  By a 
letter dated October 16, 1991, the RO notified the veteran 
that the evidence did not warrant any change in the previous 
determination as to the shell fragment wound to the left 
neck, the right arm, and head.  In October 1991, the veteran 
submitted a statement wherein he stated:  "I disagree with 
your decision of 10-16-91.  Please send me a statement of the 
case for appeal purposes."

The veteran was furnished with a November 1991 statement of 
the case addressing the issue of an increased rating for his 
shell fragment wound of the right arm.  However, the issue of 
a compensable evaluation for his head scar was not addressed 
at that time.  Thereafter, the veteran perfected an appeal to 
the Board which issued a decision in April 1994 which, among 
other things, denied an increased rating for residual of a 
shell fragment wound of the right arm. 

Private medical records dated in November 1994 show that the 
veteran had been involved in a motor vehicle accident 6 weeks 
previously.  He reported pain in his right upper extremity 
following the accident.  While the veteran was "somewhat 
slow in movement of his right upper extremity" the examiner 
could not detect any definite weakness.  He had no 
fasciculations and his reflexes were intact.  He complained 
of a longstanding history of numbness in his right upper 
extremity.  He had no abnormalities in light touch, pin 
position, or vibration.  Electromyography and nerve 
conduction studies show that the veteran complained of 
intermittent numbness of the right upper extremity.  It was 
noted that the veteran had normal right upper extremity 
sensorimotor nerve conduction studies and normal EMG 
examination of the right upper extremity.  There was no 
evidence for the presence of peripheral entrapment neuropathy 
or cervical radiculopathy.  

Pursuant to a Joint Motion for Remand and for a Stay of 
Proceedings (Joint Motion), the United States Court of 
Veterans Appeals (now the Court of Appeals for Veterans 
Claims (Court)) issued an Order in April 1995 which vacated 
that portion of the April 1994 Board decision which denied an 
increased disability rating for a shell fragment wound of the 
left neck.  However, in November 1995, the Court issued an 
Order correcting the April 1994 Order by substituting right 
arm for left neck. 

In March 1996, the veteran underwent a VA compensation and 
pension examination.  He reported that he was left with a 
scar at the vertex of the skull that was well healed but very 
slightly sensitive following the in-service mortar fire.  The 
examiner noted that skull x-rays still showed a small piece 
of shrapnel in the soft tissue of the skull somewhere around 
the right temporal area which was probably asymptomatic.  
With respect to his right upper extremity, the veteran 
complained of some weakness in his right arm and with the 
grip in his right hand.  The examiner noted that the veteran 
was left-handed.  He had some numbness and decreased 
sensation in the fifth and fourth fingers of the right hand.  
His symptoms were consistent with ulnar neuropathy.  

The veteran was afforded another VA examination in August 
1996.  He complained of loss of strength in his right upper 
extremity particularly in the grip of his right hand.  This 
was associated with numbness over an ulnar nerve 
distribution.  He also reported an involuntary release of his 
hand causing him to lose his grip.  An impression of residual 
soft tissue injury to the right upper arm with secondary 
functional loss of motion in the elbow was rendered

In March 1997, the RO increased the disability evaluation for 
the veteran's residuals of a shell fragment wound of the 
right upper arm, Muscle Group V, to 20 percent disabling, 
effective from May 6, 1991, the date of receipt of his claim 
for an increased rating.  The RO also assigned a separate 10 
percent disability rating for traumatic dysfunction to the 
ulnar and possibly median nerves, effective from May 6, 1991.  
Thereafter, the Board issued an August 1998 decision which 
denied a rating in excess of 20 percent for the veteran's 
shell fragment wound to the right (non-dominant) upper arm, 
Muscle Group V.

On August 21, 2001, the RO received a VA Form 21-4138, 
Statement in Support of Claim, in which the veteran requested 
that the disability ratings for his service-connected 
disabilities be increased.

The veteran was afforded a VA compensation and pension 
examination in January 2002.  The examiner observed a scar in 
the right posterior crown of his head.  It was one inch in 
length, linear, and crescent shaped.  There was no tenderness 
and no adherence.  Similarly, there was no ulceration or 
breakdown.  There was no underlying tissue loss, no 
inflammation, no edema, and no keloid disfigurement.  The 
color of the scar was white.  Moderate disfigurement of the 
scar was noted.  With respect to his neurological disability, 
the veteran reported that he had had numbness in the lateral 
two fingers of his right hand in an ulnar nerve distribution.  
The veteran's right hand was subject to jerking close if it 
is open or jerking open if it is closed causing him to drop 
things.  The veteran did not have paresthesias.  Physical 
examination revealed that the veteran's ulnar nerve is the 
one that was injured.  He had mild muscle atrophy of the 
muscles of the right forearm.  He had hypesthesias in the 
ulnar nerve distribution of the lateral right hand and 
fingers from the wrist to the tips of the fingers.  He had 
diminished temperature sense and vibratory sense.  Range of 
motion of the right wrist and fingers was within normal 
limits.  Grip strength of the right hand was diminished to 
about 4/5.  Diagnosis was paresis of the right ulnar nerve 
secondary to a bullet wound of the right upper arm.  

In April 2002, the RO issued a rating which increased the 
disability evaluation assigned for the veteran's shell 
fragment wound of the head to 10 percent as the evidence 
showed that the veteran's scar of the head was moderately 
disfiguring.  An effective date of August 21, 2001, was 
assigned.  The RO also assigned an increased disability 
rating of 20 percent for the veteran's traumatic dysfunction 
to the ulnar and possibly median nerves as the evidence 
showed that the veteran had hypesthesias and decreased grip 
strength as well as mild muscle atrophy of the right forearm.  
An effective date of August 21, 2001, was assigned as that 
was the date that the veteran's claim for an increased rating 
for this disability was received.  

The veteran subsequently appealed the effective dates 
assigned for the increased disability evaluations for his 
service-connected scar of the head and his traumatic 
dysfunction of the right upper extremity.  In his June 2002 
notice of disagreement, the veteran indicated that he did not 
disagree with the disability ratings assigned for his scar of 
the head and traumatic dysfunction of the ulnar nerve.  
Rather, he felt that effective dates prior to September 2001 
were warranted.  He pointed out that the size and appearance 
of his scar had not changed since his initial injury. 


Legal Criteria:  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2003).  For increases in disability compensation, 
the effective date shall be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.155 (2003).  A report of VA 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157(b)(2) (2003).  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  The veteran's service-connected scar of the head 
is evaluated under Diagnostic Code 7800.  38 C.F.R. § 4.118 
(2003).  The criteria for evaluation of skin disorders were 
amended during the pendency of the veteran's appeal, 
effective August 30, 2002.  See 67 Fed. Reg. 49590, 49596 
(July 31, 2002).  Those rating criteria are substantially 
different from the previous criteria.  However, the new 
criteria may only be applied after the effective date of the 
change in regulation.  As the veteran's appeal concerns an 
effective date prior to August 21, 2001, the new regulations 
are not applicable.  Under the version of Diagnostic Code 
7800 in effect prior to August 30, 2002, a 10 percent 
disability rating was warranted for moderately disfiguring 
scars of the head, face, or neck.  A noncompensable 
disability rating was warranted for scars of the head, face, 
or neck, that were slightly disfiguring.  In addition, a 10 
percent disability rating was warranted for scars that were 
superficial, poorly nourished, or manifested by repeated 
ulceration under the version of Diagnostic Code 7803 in 
effect prior to August 30, 2002.  Similarly, a 10 percent 
disability rating was warranted for superficial scars that 
were tender and painful on objective demonstration under the 
version of Diagnostic Code 7804 in effect prior to August 30, 
2002.  

The veteran's traumatic dysfunction to the ulnar and possibly 
median nerves is presently evaluated under Diagnostic Code 
8516.  38 C.F.R. § 4.124(a) (2003).  Under these criteria, a 
20 percent disability rating is appropriate for moderate 
incomplete paralysis of the ulnar nerve of the nondominant 
(minor) extremity.  A 10 percent disability rating is 
appropriate for mild incomplete paralysis of the ulnar nerve 
of the nondominant (minor) extremity.  Disabilities of the 
median nerve are rated under Diagnostic Code 8515.  Under 
there criteria, a 20 percent disability rating is appropriate 
for moderate incomplete paralysis of the median nerve of the 
nondominant (minor) extremity.  A 10 percent disability 
rating is appropriate for mild incomplete paralysis of the 
median nerve of the nondominant (minor) extremity.    


Scar of the Head:  In assigning the effective date for the 
veteran's service-connected scar of the head, the RO found 
that August 21, 2001, was the date of receipt of the 
veteran's claim for an increased rating.  However, after a 
review of the evidence, the Board notes that the first 
communication of record that could be construed to be a claim 
for an increased rating for the veteran's scar of the head, 
subsequent to an unappealed rating of August 1982, is May 6, 
1991.  On this date, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein the veteran requested 
increased ratings for his service-connected disabilities.  As 
indicated above, the veteran filed a notice of disagreement 
to the September 1991 denial of increased ratings for his 
disabilities.  While a statement of the case was issued in 
November 1991, this statement of the case did not address his 
claim for an increased rating for his scar of the head.  
Accordingly, the September 1991 rating did not become final 
and the claim received on May 6, 1991, was still pending at 
the time of the April 2002 rating.  See 38 C.F.R. § 3.160 
which defines a pending claim as an application, formal or 
informal, which has not been finally adjudicated.  Inasmuch 
as the veteran in June 2002 stated that he did not disagree 
with the increased 10 percent rating assigned for the scar of 
his head by the April 2002 rating decision, the Board finds 
that the 10 percent rating assigned is a complete grant of 
the benefit sought as to the degree of disability for the 
scar of the head.  Thus, even though the veteran filed a 
notice of disagreement as to the denial of a compensable 
rating for the scar of his head, and the RO did not issue a 
statement of the case as to this issue, there is no need for 
the Board to remand this issue to the RO for a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Having determined that an informal claim for benefits was 
received on May 6, 1991, the Board must determine the date 
that it was factually ascertainable that an increase in 
severity of the veteran's scar of the head had occurred to 
warrant assignment of a 10 percent disability evaluation.  In 
adjudicating this claim, the Board will determine whether a 
factually ascertainable increase in disability which might 
have warranted a rating of 10 percent for the veteran's 
service-connected scar of the head is shown by the evidence 
prior to August 21, 2001. 

While the veteran was afforded VA examinations in August 1991 
and March 1996, neither examination report indicates the 
degree of disfigurement caused by the veteran's shell 
fragment wound scar of the head.  The first clinical opinion 
pertaining to the disfigurement caused by the scar is 
contained in the January 2002 examination report.  In this 
report, the examining VA physician noted that the scar was 
moderately disfiguring with no ulceration, no underlying 
tissue loss, and no adherence.  The veteran contends that an 
earlier effective date for this scar is warranted as it had 
not changed and was moderately disfiguring prior to the VA 
examination.  Under VA regulations, when a change in a 
disability evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms.  38 C.F.R. § 4.13 (2003).  The Board finds that the 
more current VA examination in 2002 was more thorough as it 
discussed the disfigurement caused by the veteran's scar of 
the head.  There is nothing in the evidence to suggest that 
the scar was not moderately disfiguring prior to that date.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran's scar was moderately 
disfiguring prior to his application for an increased 
disability rating that was received on May 6, 1991.  

As the appropriate date for an increased is disability 
compensation is the later of the date of receipt of the 
veteran's claim for an increased disability rating or the 
date entitlement to an increased rating arose, an effective 
date of May 6, 1991, (the date of receipt of the veteran's 
claim for an increased rating), is in order for a 10 percent 
disability evaluation for the veteran's scar of the head.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


Neurologic Dysfunction:  In assigning the effective date for 
the 20 percent disability rating for the veteran's traumatic 
dysfunction to the ulnar and possibly median nerves, the RO 
found that August 21, 2001, was the date of receipt of the 
veteran's claim for an increased rating.  On this date, the 
RO received the veteran's VA Form 21-4138, Statement in 
Support of Claim, wherein he requested an increased 
evaluation for his service-connected disabilities.  As 
indicated above, the RO established service connection for 
this disorder by rating action dated in March 1997, and rated 
this disability as 10 percent disabling from May 6, 1991.  
The veteran was informed of this decision at that time; 
however, the evidence does not show that the veteran filed a 
timely appeal of that decision.  Accordingly, the March 1997 
rating decision is final.  38 C.F.R. § 20.1103 (2003).

The evidence does not show receipt of any claim, either 
formal or informal, for an increased rating for his service-
connected traumatic dysfunction of the ulnar and possibly 
median nerves prior to August 2001 and subsequent to the 
March 1997 final decision. 

Having determined that a claim for benefits was received on 
August 21, 2001, the Board must determine the date that it 
was factually ascertainable that an increase in severity of 
the veteran's traumatic dysfunction of the ulnar and possibly 
median nerves of the right upper extremity had occurred to 
warrant assignment of a 20 percent disability evaluation.  In 
adjudicating this claim, the Board will determine whether a 
factually ascertainable increase in disability which might 
have warranted a rating of 20 percent for this disability is 
shown by the evidence prior to August 21, 2001.

After a review of the evidence, the Board finds that the 
earliest evidence of record which shows that the veteran's 
traumatic dysfunction of the ulnar and possibly median nerve 
resulted in either moderate incomplete paralysis of the ulnar 
nerve (Diagnostic Code 8516) or median nerve (Diagnostic Code 
8515) of the nondominant extremity as contemplated by a 20 
percent disability rating is the report of a January 2002 VA 
examination.  At that time, the veteran had mild muscle 
atrophy of his right forearm with hypesthesias in the ulnar 
nerve distribution.  He also had diminished temperature sense 
and vibratory sense.  However, the evidence prior to August 
21, 2001, and subsequent to the March 1997 final decision 
does not show that the veteran had moderate incomplete 
paralysis of either the ulnar or median nerve of his right 
arm as contemplated by a 20 percent disability rating.  On 
the contrary, despite the veteran's complaints of numbness, 
loss of grip strength, and weakness, nerve conduction 
velocity tests conducted in June 1982, August 1991, and 
November 1994 were normal.

The proper effective date for an increase is the date of 
factually ascertainable increase, if the claim is received 
within one year of that date, or otherwise the date of 
receipt of the claim.  The veteran here was awarded an 
effective date of the date that his claim for an increased 
rating was received (August 21, 2001).  As the date that a 
factually ascertainable increase was the date of a January 
2001 VA examination which followed the receipt of his claim 
for an increased rating, the Board can find no basis in the 
evidence for the award of an effective date earlier than 
August 21, 2001, as prior to that date there is not a 
factually ascertainable increase to the level of disability 
required for a rating of 20 percent.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than August 21, 
2001, for the assignment of a 20 percent rating for traumatic 
dysfunction of the ulnar and possibly median nerves are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).


ORDER

An effective date of May 6, 1991, is granted for a 10 percent 
disability evaluation for the veteran's shell fragment wound 
scar of the head.

An effective date prior to August 21, 2001, for a 20 percent 
disability evaluation for traumatic dysfunction of the ulnar 
and median nerves of the right upper extremity is denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



